ROGERS, Justice
(concurring on rehearing) .
I do .not see how it can be successfully contended that the insurance contract herein sought to be enforced does not come within the terms of Act No. 193 of 1906.
It is admitted that the defendant is a legal reserve life insurance company and that under their terms reserves have accumulated on the policies.
Act No. 193 of 1906 applies to all legal reserve companies and to all legal reserve policies issued by such companies. The statute was enacted to prevent the forfeiture of the reserve and to compel its application for the use and benefit of the insured to whom it belongs. If it were not for the existence of the statute, insurance companies could forfeit the reserves accumulated on the policies to their great pecuniary advantage at the expense of the policyholders. ,
One of the policies herein sued on has' a face value of $820. Obviously, -such a policy cannot be classed as an industrial policy. The other policy sued on has a, face value of less than $500, bijt it is similar in form and in all its terms to the larger policy. Both policies provide for the accumulation and nonforfeiture of a reserve.
From all of which it is clear that the policies herein sued on are legal reserve policies issued by a legal reserve company, and, hence, they fall within the terms of Act No. 193 of 1906:
Section 1 of Act. No. 193 of 1906 provides that policies issued by legal reserve life insurance companies shall contain a stipulation that “after three full annual premiums have been paid thereon” they shall not lapse or become forfeited for nonpayment of the premium thereafter,” etc. And it is argued on behalf of the respondent insurance company that the use of the word “annual” limits the application of the statute to insurance policies on which the premiums are paid annually or on an annual basis and not to policies on which the premiums are paid weekly or on a weekly basis.
It seems to me, however, that the expression “three full -annual premiums” may be applied to any policy on which three full years of premiums have been paid. The title of the act declares its purpose to be to make “life insurance poli*795cies * * * non-forfeitable * * * after three years premiums have been, paid.” And section 2 of the statute declares that: “No policy * * * after being in force three full years shall by its terms lapse.” The policies themselves, tracking the statute, stipulate for their non-forfeiture “after premiums for three full years have been paid.”
The expression in the statute, “three full annual premiums,” means, I take it, that the payment of premiums has been completed for three years, or as set forth in another expression contained in the statute the policies have been “in force three full years.” The policies herein sued on have been “in force three full years,” as required by the statute, and “premiums for three full years have been paid” thereon, as required by both the statute and the policies themselves.
As pointed out in our original opinion herein, Act No. 193 of 1906, § 2, provides that, “if no other option expressed in the policy be availed of by the owner thereof,” etc., extended insurance must be allowed. It is an inescapable conclusion therefore that the right to choose extended insurance is itself an “option” which must be “expressed in the policy.” Otherwise, the word “other” appearing in the statute would be wholly meaningless. If the legislative intention were that the right to select extended insurance was not to be “an option expressed in the policy,” such intention could have been easily manifested by omitting the word “other” from the statute and by simply providing that “if no option expressed in the policy be availed of by the owner,” etc., the policy will be continued on an extended basis.
Therefore, the right to choose extended insurance being an option guaranteed to the insured by the statute, it would seem to be plain that the insurance contracts herein which destroy the insured’s right of choice ab initio do not fulfill the statutory guarantee of an “option expressed in the policy.”
What I have hereinabove said also applies to the companion cases of Thomas v. Metropolitan Life Insurance Company, 162 So. 799; Williams v. National Life & Accident Insurance Company, 162 So. 803; Crump v. Metropolitan Life Insurance Company, 162 So. 803; Cryer v. National Life & Accident Insurance Company, 162 So. 804; and Foley v. National Life & Accident Insurance Company, 162 So. 798.